Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 1 of 15 Page ID #:371




   Michael L. Rodenbaugh (California Bar No. 179059)
 1
   Marie E. Richmond (California Bar No. 292962)
 2 LOZA & LOZA LLP
   305 N. Second Ave., #127
 3
   Upland, CA 91786
 4
     Attorneys for SiteTools, Inc. and Philip Ancevski
 5
 6
 7

 8                      UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     POCKETBOOK INT’L SA,                       :   Case No.: 2:20-CV-8708
                                                :
12                   Plaintiff,                 :   DEFENDANTS’ NOTICE OF
13
                                                :   MOTION AND MOTION TO
                       vs.                      :   DISMISS FOR FAILURE TO
14                                              :   STATE A CLAIM [F.R.C.P.
15
     DOMAIN ADMIN/SITETOOLS,                    :   12((b)(6)] AND ISSUE
     INC., and PHILIP ANCEVSKI,                 :   PRECLUSION
16                                              :
17                   Defendants.                :   Date: December 4, 2020
                                                :   Time: 9:30 a.m.
18                                                  Location: United States
19                                                  Courthouse,
                                                    350 West 1st Street, Los Angeles,
20                                                  CA, 90012, Courtroom 8C, 8th
21                                                  Floor
                                                    Judge: Honorable Dolly M. Gee
22
23
24
25
26



     DEFENDANTS’ MOTION TO DISMISS          1
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 2 of 15 Page ID #:372




 1             NOTICE OF MOTION AND MOTION TO DISMISS
 2         PLEASE TAKE NOTICE that on December 4, 2020, before the
 3 Honorable District Judge Dolly M. Gee in the above-referenced court, located at
 4 350 West 1st Street, Los Angeles, CA, 90012, Courtroom 8C, 8th Floor, at 9:30
 5 a.m., or as soon thereafter as this matter may be heard, Defendants will move to
 6 dismiss the Complaint, pursuant to Federal Rule of Civil Procedure 12(b)(6).
 7         Defendants’ motion is based on this Notice and the Memorandum of
 8 Points and Authorities filed herewith, the files and records in this action,
 9 argument of counsel, and any other and further matter adduced at hearing or of
10 which the court takes judicial notice.
11

12                     STATEMENT RE MEET & CONFER
13         Defendants’ lead trial counsel has met and conferred with Plaintiff’s lead
14 trial counsel prior to filing this motion, via telephone conference on October
15 27, 2020, in accord with the court’s rules.
16
17
18
19
20
21
22
23
24
25
26



     DEFENDANTS’ MOTION TO DISMISS          2
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 3 of 15 Page ID #:373




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2    I. INTRODUCTION & FACTUAL BACKGROUND
 3         Defendant brings this motion on the basis that Plaintiff’s claim for
 4 cybersquatting under the Anti-cybersquatting Consumer Protection Act
 5 (“ACPA”) is barred by the doctrine of collateral estoppel (issue preclusion)
 6 because the issue of bad faith has already been fully litigated and finally decided
 7 in the context of a UDRP decision, decided by a three-member panel after two

 8 rounds of briefing and evidence provided by Plaintiff’s counsel.
 9         The crux of Plaintiff’s cybersquatting claim is stated in the first paragraph
10 of the Complaint, alleging:
11
                 [Defendants] have acted as cybersquatters by profiting from the
12               goodwill associated with Plaintiff’s marks and unfairly diverted
                 consumers from Plaintiff’s websites to Defendants’ own website at
13
                 “POCKETBOOK.COM” by creating a likelihood of confusion as
14               to the source, sponsorship, affiliation, or endorsement of the
15
                 Defendants’ website located at the Domain Name
                 “POCKETBOOK.COM.”
16
           In the Fourth Cause of Action (paragraph No. 51), the salient allegation is
17
     stated meekly:
18
19
                 Upon information and belief, Defendants have a bad faith intent to
                 profit from the registration and use of the Domain Name
20               (pocketbook.com) by creating an association with Pocketbook’s
21
                 famous Pocketbook Marks as to source or sponsorship.
           However, that precise issue of Defendants’ alleged bad faith – actually,
22
     conversely, of their affirmative good faith -- was already fully and expensively
23
     litigated before the three-member, expert arbitration panel, accredited by
24
25
26



     DEFENDANTS’ MOTION TO DISMISS           3
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 4 of 15 Page ID #:374




 1 ICANN to decide domain name cybersquatting disputes under the UDRP.
                                          1
 2 Plaintiff specifically alleged therein:
 3
                      Respondent attempts to sell the disputed domain name to
 4                    Complainant for “six figures.” Furthermore, the disputed domain
                      name resolves to Respondent’s website where it commercially
 5
                      benefits.
 6
                      Respondent registered and uses the <pocketbook.com> domain
 7
                      name in bad faith. Respondent acquired the disputed domain name
 8                    with the intent to sell it for more than out-of-pocket costs.
                      Furthermore, Respondent attempts to disrupt Complainant’s
 9
                      business by preventing Complainant from reflecting its mark in a
10                    corresponding domain name. Respondent also attempts to attract,
                      for commercial gain, users to the disputed domain name where
11
                      Respondent advertises its own goods and services. Finally,
12                    Respondent had actual and constructive knowledge of
13
                      Complainant’s rights in the POCKETBOOK mark.

14
              After two rounds of briefing and evidence, that unanimous, expert
15
     arbitration panel denied Plaintiff’s complaint, holding that Defendants did not
16
     act in bad faith:
17
18
                      This is a rather unusual UDRP case where Respondent has owned
                      a corresponding trademark registration since 2012; the registration
19                    remains valid and apparently has not been subject to any challenge
20
                      brought by Complainant (whether in court or before the trade mark
                      office). Respondent acquired the domain name in 2010, nearly 10
21                    years ago. The parties are engaged in different fields of business.
22                    Complainant's earliest trademark registration is subject to a
                      disclaimer of the textual element "pocketbook". Respondent also
23                    argues that "pocketbook" has a descriptive meaning in relation to
24                    financial matters which mitigates or precludes any finding of bad
                      faith. These are all factors which mitigate a finding of bad faith. In
25
26   1
         A true and correct copy of the UDRP decision is attached hereto as Exhibit A.


     DEFENDANTS’ MOTION TO DISMISS                  4
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 5 of 15 Page ID #:375




                 such circumstances, the Panel would require to see very clear
 1
                 evidence of bad faith on the part of Respondent if the Panel were to
 2               find in favor of Complainant.
 3         Plaintiff’s claim of bad faith under the UDRP is essentially the same as
 4 Plaintiff’s claim of bad faith under the ACPA. Plaintiff relies on the same bare
 5 allegations and scant evidence in both proceedings. Conversely, Defendants’
 6 proved their affirmative good faith in the UDRP action, with the panel holding
 7 that Defendants have rights and legitimate interests in the domain name (and

 8 thus, are using it in good faith, in ACPA parlance):
 9
                 One key factor is that Respondent has rights in the
10               POCKETBOOK.COM mark through its own trademark
                 registration with the USPTO (e.g., Reg. No. 4,099,793, registered
11
                 Feb. 14, 2012). While the existence of a corresponding trademark
12               registration does not automatically confer rights or legitimate
                 interests on a respondent, it does require a complainant to show why
13
                 the Panel should disregard a prima facie valid registration of the
14               respondent (for example, where the evidence demonstrates that
                 such trademark registration was obtained primarily to circumvent
15
                 the application of the UDRP). In this case, Complainant falls short
16               of showing such circumstances. To the contrary, the fact that
17
                 Respondent's trademark was registered more than 7 years ago from
                 the date of this Complaint suggests that at the time of registration
18               of the trademark, Respondent could not have foreseen this UDRP
19
                 complaint some 7 years later.

20               Respondent claims to have legitimate interests in
21
                 the <pocketbook.com> domain name. Specifically, Respondent
                 argues to have made demonstrable preparations to use the domain
22               name for a mortgage calculator and financing service. Furthermore,
23               Respondent argues that the disputed domain name is comprised of
                 the term “pocketbook,” which relates to mortgage and financing
24               services. The Panel notes that such use of the disputed domain name
25               for a mortgage and financing services website appeared to
                 commence in 2014 and the domain resolved to a pay-per-click
26               website with links to finance related topics as early as December of


     DEFENDANTS’ MOTION TO DISMISS         5
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 6 of 15 Page ID #:376




                 2011. This considerable time period of use supports Respondent's
 1
                 contention that it has legitimate interests in the mark "pocketbook"
 2               in relation to a bona fide offering of services.
 3         Defendants therefore request that the Court dismiss, with prejudice,
 4 Plaintiff’s Fourth Cause of Action brought under the ACPA.
 5                            UDRP Procedural History
 6         On August 13, 2019, Plaintiff, therein Complainant, submitted a uniform
 7 dispute resolution complaint (“UDRP Complaint”) to the FORUM, which is

 8 accredited by ICANN to adjudicate UDRP complaints.             Through counsel,
 9 Plaintiff claimed that Defendants, therein Respondent, had registered and used
10 the <pocketbook.com> domain name in bad faith (the UDRP proceeding will be
11 referred to, hereinafter, as the “UDRP Dispute”).      On September 13, 2019,
12 through counsel hired to defend Defendant’s valuable domain name property,
13 Defendant filed a timely response. On September 18, 2019, Plaintiff’s counsel
14 filed an additional submission. On September 23, 2019, Defendant’s counsel
15 filed an additional submission. Per the Plaintiff’s election, the proceedings were
16 decided by a three-member panel (the “Panel”) of expert domain name dispute
17 arbitrators. See Exhibit A.
18         On October 3, 2019, the Panel unanimously decided that Plaintiff failed
19 to prove that Defendant lacked a right or legitimate interest in the Domain, and
20 that Plaintiff failed to demonstrate that Defendant had registered or used the
21 Domain in bad faith. Accordingly, the UDRP Dispute was terminated, and
22 Defendant rightfully retained ownership of his valuable Domain property.
23         Nearly a year later, on September 22, 2020, Plaintiff brought this action
24 alleging, among other things, that Defendants violated the ACPA when it
25 registered and/or used the Domain.
26 //



     DEFENDANTS’ MOTION TO DISMISS          6
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 7 of 15 Page ID #:377




 1   II. ARGUMENT
 2         A.    Issue Preclusion
 3         The doctrine of issue preclusion helps to protect against “‘the expense and
 4 vexation attending multiple lawsuits, conserv[e] judicial resources, and foste[r]
 5 reliance on judicial action by minimizing the possibility of inconsistent
 6 decisions.’” Media Rights Techs., Inc. v. Microsoft Corp., 922 F.3d 1014, 1020
 7 (9th Cir. 2019) (quoting Taylor v. Sturgell, 553 U.S. 880, 892, 128 S.Ct. 2161,

 8 171 L.Ed.2d 155 (2008) (alterations in original)). In order to determine whether
 9 issue preclusion applies, the Ninth Circuit applies a four-pronged test: “(1) the
10 issue at stake was identical in both proceedings; (2) the issue was actually
11 litigated and decided in the prior proceedings; (3) there was a full and fair

12 opportunity to litigate the issue; and (4) the issue was necessary to decide the
13 merits.” Janjua v. Neufeld, 933 F.3d 1061, 1065 (9th Cir. 2019) (quoting,
14 Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012)).
15         Generally, courts recognize that administrative decisions can have a
16 preclusive effect on federal litigation so long as the issue was “actually
17 litigated”. See Tranik Enterprises Inc. v. AuthenticWatches.com Inc., No. 2:16-
18 CV-02931-SVW-JC, 2016 WL 11595066, at *4 (C.D. Cal. July 18, 2016)
19 (stating that “administrative decisions from the USPTO Trademark Trial and
20 Appeal Board (“TTAB”) can have preclusive effect”), citing, In re Cordua
21 Restaurants, Inc., 2016 WL 2786364, at *4 n.2 (Fed. Cir. May 13, 2016); see
22 also, e.g. Alberto-Culver Co. v. Trevive, Inc., 199 F. Supp. 2d 1004, 1008 (C.D.
23 Cal. 2002) (stating, “Collateral estoppel may also apply to the final decision of
24 an administrative agency acting in a judicial capacity.”)
25         Here, all of the elements of issue preclusion are met with regard to
26 Plaintiff’s claim for cybersquatting, and there is no question that the issue was



     DEFENDANTS’ MOTION TO DISMISS          7
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 8 of 15 Page ID #:378




 1 “actually litigated” before the three-member Panel in the UDRP arbitration
 2 proceeding. Accordingly, Plaintiff’s claim for cybersquatting is barred by issue
 3 preclusion.
 4                 1.   Bad Faith Is Essentially the Same Under the UDRP and the
 5 ACPA.
 6          A critical element in a UDRP proceeding is whether the owner of the
 7 domain name acted in bad faith when registering and/or using the domain name

 8 at issue. See Exh. A:
 9
                Paragraph 4(a) of the [UDRP] requires that Complainant must prove
10              each of the following three elements to obtain an order that a domain
                name should be cancelled or transferred:
11

12              (1) the domain name registered by Respondent is identical or
                   confusingly similar to a trademark or service mark in which
13
                   Complainant has rights; and
14              (2) Respondent has no rights or legitimate interests in respect of the
                   domain name; and
15
                (3) the domain name has been registered and is being used in bad faith.
16          Similarly a party may only be liable under the ACPA if they “register[],
17 traffic[] in, or use[] a domain name that” “in the case of a mark that is distinctive
18 at the time of registration of the domain name, is identical or confusingly similar
19 to that mark” and that such conduct was undertaken in bad faith. 15 U.S.C. §
20 1125(d)(1)(A)-(B); see also, Complaint, #1, 51. In determining whether such
21 conduct was undertaken in bad faith the court may consider nine bad faith factors
22 enumerated in the statute, among any other factors the court finds relevant.2 15
23
24   2
     The bad faith factors are non-exhaustive, but include: (I)the trademark or other intellectual
   property rights of the person, if any, in the domain name; (II)the extent to which the domain
25 name consists of the legal name of the person or a name that is otherwise commonly used to
26 identify that person;(III)the person’s prior use, if any, of the domain name in connection with
   the bona fide offering of any goods or services; (IV)the person’s bona fide noncommercial or


     DEFENDANTS’ MOTION TO DISMISS                8
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 9 of 15 Page ID #:379




 1 U.S.C. § 1125(d)(1)(B). Moreover, the ACPA provides an absolute, affirmative
 2 defense of “good faith”:
 3
                    (ii) Bad faith intent described under subparagraph (A) shall not be
 4                  found in any case in which the court determines that the person
                    believed and had reasonable grounds to believe that the use of the
 5
                    domain name was a fair use or otherwise lawful.
 6
            In both the UDRP and the ACPA, the central issue is whether the
 7
     registrant of the domain name acted in bad faith. Earlier this year, another
 8
     district court found that the elements under the UDRP and the ACPA are
 9 “essentially the same” for purposes of issue preclusion. Fuccillo v. Silver, 2020
10 WL 5758001, at *4 (M.D. Fla. Sept. 28, 2020). The court further elaborated,
11 stating that “when a previously adjudicated claim requires the identification of

12 elements that “closely mirror” the requirements of the present cause of action,
13 the first element of issue preclusion has been met.” Id. Similarly, here, there is
14
15
16 fair use of the mark in a site accessible under the domain name; (V) the person’s intent to
   divert consumers from the mark owner’s online location to a site accessible under the domain
17 name that could harm the goodwill represented by the mark, either for commercial gain or
   with the intent to tarnish or disparage the mark, by creating a likelihood of confusion as to the
18
   source, sponsorship, affiliation, or endorsement of the site; (VI)the person’s offer to transfer,
19 sell, or otherwise assign the domain name to the mark owner or any third party for financial
   gain without having used, or having an intent to use, the domain name in the bona fide offering
20 of any goods or services, or the person’s prior conduct indicating a pattern of such conduct;
   (VII)the person’s provision of material and misleading false contact information when
21 applying for the registration of the domain name, the person’s intentional failure to maintain
22 accurate contact information, or the person’s prior conduct indicating a pattern of such
   conduct; (VIII)the person’s registration or acquisition of multiple domain names which the
23 person knows are identical or confusingly similar to marks of others that are distinctive at the
   time of registration of such domain names, or dilutive of famous marks of others that are
24 famous at the time of registration of such domain names, without regard to the goods or
   services of the parties; and (IX)the extent to which the mark incorporated in the person’s
25 domain name registration is or is not distinctive and famous within the meaning of subsection
26 (c).



     DEFENDANTS’ MOTION TO DISMISS                 9
     Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 10 of 15 Page ID #:380




  1 no question that the bad faith elements under the ACPA and UDRP are
  2 essentially the same. Accordingly, the issues are identical for the purposes of
  3 this analysis.
  4               2.   The Issue was Actually Litigated in the UDRP Proceeding
  5         “Collateral   estoppel    next   requires    that   the   claim   at   issue
  6 be actually litigated and necessarily decided.” Silberstein v. Fox Entm't Grp.,
  7 Inc., 2016 WL 5380928, at *2 (C.D. Cal. Feb. 1, 2016), aff'd, 732 F. App'x 517

  8 (9th Cir. 2018). Courts can look to a number of factors in order to determine
  9 whether an issue was “actually litigated”, including: “(1) whether the decision
 10 was not avowedly tentative; (2) whether the parties were fully heard; (3) whether
 11 the court supported its decision with a reasoned opinion; and (4) whether the

 12 decision was subject to an appeal. Id.
 13         In determining that issue preclusion barred plaintiff’s claim for
 14 cybersquatting, the court in Fuccillo relied on the facts that (1) both parties were
 15 represented by counsel, (2) additional responses were solicited by the panel
 16 when complainant raised questions as to ownership of the domain, and (3) all
 17 parties submitted statements and documentation supporting their claims and
 18 defenses, when it held that the issue had been actually litigated in the UDRP
 19 proceeding. 2020 WL 5758001, at *5.
 20         In the case at hand, the factors present in Fuccillo are more than satisfied,
 21 if not exceeded. To wit, (1) both parties were represented by counsel and their
 22 positions vigorously advocated, (2) the parties not only submitted the requisite
 23 pleadings (a complaint on the part of Plaintiff, and a response on the part of
 24 Defendant), but each party also submitted one additional submission, and (3)
 25 both parties submitted voluminous documentation supporting their claims and
 26 defenses, specifically Plaintiff submitted voluminous documentation.             See


      DEFENDANTS’ MOTION TO DISMISS          10
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 11 of 15 Page ID #:381




  1 Exhibit A. There is also no question that the decision was not tentative, and that
  2 the Panel provided a well-reasoned opinion supported by facts and evidence
  3 submitted by the parties. Id.
  4         And because numerous courts have found that arbitration or
  5 administrative proceedings can serve as a forum where issues may be “actually
  6 litigated” there is no question that this factor has been met in the instant
  7 proceeding. See e.g., Alberto-Culver Co. v. Trevive, Inc., 199 F. Supp. 2d 1004,

  8 1009 (C.D. Cal. 2002) (finding there was “no real question” that the issue of
  9 likelihood of confusion was “actually litigated” during an opposition proceeding
 10 at the PTO).
 11         Here, almost all of the nine bad faith factors were considered by the Panel.
 12         First, Defendants provided evidence of prior use of the mark in
 13 connection with a bona fide offering of goods and services (third and fourth
 14 ACPA factors). The Panel found that not only did Defendants own the Domain
 15 for at least 10 years prior to Plaintiff bringing the UDRP Complaint, but that
 16 Defendants also owned a corresponding trademark. See Decision (stating, “This
 17 is a rather unusual UDRP case where Respondent has owned a corresponding
 18 trademark registration since 2012; the registration remains valid and apparently
 19 has not been subject to any challenge brought by Complainant (whether in court
 20 or before the trade mark office). Respondent acquired the domain name in 2010,
 21 nearly 10 years ago.”). The Panel also found that Defendants had used the mark
 22 in connection with a legitimate financial services website. Id. (stating “The
 23 Panel notes that such use of the disputed domain name for a mortgage and
 24 financing services website appeared to commence in 2014 and the domain
 25 resolved to a pay-per-click website with links to finance related topics as early
 26 as December of 2011. This considerable time period of use supports



      DEFENDANTS’ MOTION TO DISMISS          11
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 12 of 15 Page ID #:382




  1 Respondent's contention that it has legitimate interests in the mark "pocketbook"
  2 in relation to a bona fide offering of services.”).
  3         Second, Plaintiff failed to demonstrate any intent on the part of
  4 Defendants to divert customers (fifth ACPA factor). On this point, the Panel
  5 found that Defendants and Plaintiff operate in completely different fields of
  6 business.     Id.   (“The parties are engaged in different fields of business.
  7 Complainant's earliest trademark registration is subject to a disclaimer of the

  8 textual element "pocketbook". Respondent also argues that "pocketbook" has a
  9 descriptive meaning in relation to financial matters which mitigates or precludes
 10 any finding of bad faith. These are all factors which mitigate a finding of bad
 11 faith.”).

 12         Third, the Panel apparently found Plaintiff’s assertions that Defendants
 13 attempted to sell the Domain to Plaintiff baseless and not warranting any serious
 14 discussion (sixth ACPA factor).        Id. (Plaintiff asserted that “[Defendants]
 15 attempts to sell the disputed domain name to Complainant for “six figures.”).
 16         Fourth, Plaintiff could not prove that Defendants provided false contact
 17 information (seventh ACPA factor). Id. (“On August 15, 2019, TurnCommerce,
 18 Inc.    DBA     NameBright.com      confirmed     by   e-mail   to   the Forum that
 19 the <pocketbook.com> domain name is registered with TurnCommerce, Inc.
 20 DBA NameBright.com and that Respondent is the current registrant of the
 21 name.”).
 22         Fifth and finally, there is no evidence, nor does Plaintiff even allege, that
 23 Defendant acquired multiple domains that relate to Plaintiff or any other mark
 24 holder (eigth ACPA factor).
 25         Accordingly, there can be no question that the bad faith and/or good
 26 faith issues were actually litigated within the context of the UDRP Proceeding.



      DEFENDANTS’ MOTION TO DISMISS          12
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 13 of 15 Page ID #:383




  1               3.   There Was a Full and Fair Opportunity to Litigate the Issue
  2         It is enough that the parties thoroughly litigate the issue, as described
  3 above. Fuccillo v. Silver, No. 8:18-CV-1236-T-36AEP, 2020 WL 5758001, at
  4 *6 (M.D. Fla. Sept. 28, 2020) (“The Court also finds persuasive Plaintiffs’
  5 argument that Silver's vigorous defense in the arbitration through counsel
  6 establishes that Silver was incentivized to litigate the issue in that proceeding.
  7 Doc. 62 at 8 (citing, Arch Specialty Ins. Co. v. Gulfstream Crane LLC, No. 12-

  8 61015, 2013 WL 1707910, at *3, 2013 U.S. Dist. LEXIS 56428, at *7-8 (S.D.
  9 Fla. Apr. 19, 2013)).”); Alberto-Culver Co. v. Trevive, Inc., 199 F. Supp. 2d
 10 1004, 1016 (C.D. Cal. 2002) (finding there was a full and fair opportunity to
 11 litigate the issue where “[t]he parties presented documentary evidence and

 12 stipulated trial testimony, filed legal briefs, and had oral argument before the
 13 Board.”).
 14               4.   The Issue Was Necessary to Decide the Merits
 15         Because the ACPA factors are merely a guideline and not an exhaustive
 16 or even required list, not all of the factors need to be present in order to make a
 17 determination as to bad faith or lack thereof. E.g., Fuccillo, 2020 WL 5758001,
 18 at *5 (“The … bad faith factors merely provide persuasive guidance and … a
 19 court need not determine the presence of all to find bad faith.”).
 20         Accordingly, it is clear that the Panel undertook a full and fair analysis of
 21 the issue of bad faith, ultimately finding that: (1) Defendants have a legitimate
 22 interest in the Domain (“This considerable time period of use supports
 23 Respondent's contention that it has legitimate interests in the mark "pocketbook"
 24 in relation to a bona fide offering of services.”); (2) Defendants did not register
 25 or use the Domain in bad faith (“These are all factors which mitigate a finding
 26 of bad faith. In such circumstances, the Panel would require to see very clear



      DEFENDANTS’ MOTION TO DISMISS          13
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 14 of 15 Page ID #:384




 1 evidence of bad faith on the part of Respondent if the Panel were to find in favor
 2 of Complainant.”).
 3          The Panel concluded by stating that Plaintiff had fallen short of proving
 4 by a mere preponderance of the evidence that Defendants operated in bad faith,
 5 stating:
 6
                   This is a rather unusual UDRP case where Respondent has owned
 7                 a corresponding trademark registration since 2012; the registration
                   remains valid and apparently has not been subject to any challenge
 8
                   brought by Complainant (whether in court or before the trade mark
 9                 office). Respondent acquired the domain name in 2010, nearly 10
                   years ago. The parties are engaged in different fields of business.
 10
                   Complainant's earliest trademark registration is subject to a
 11                disclaimer of the textual element "pocketbook". Respondent also
                   argues that "pocketbook" has a descriptive meaning in relation to
 12
                   financial matters which mitigates or precludes any finding of bad
 13                faith. These are all factors which mitigate a finding of bad faith. In
                   such circumstances, the Panel would require to see very clear
 14
                   evidence of bad faith on the part of Respondent if the Panel were to
 15                find in favor of Complainant.
 16
      Since there was no such evidence, clear or otherwise, despite Complainant’s two
 17
      briefs and factual submissions, the panel found no bad faith, and dismissed the
 18
      UDRP Complaint.
 19
            Because that critical element of Plaintiff’s ACPA claim was already fully
 20
      litigated and decided against Plaintiff, they are barred from relitigating it in court
 21
      now. E.g., Fuccillo, 2020 WL 5758001, at *5.
 22
      //
 23
      //
 24
      //
 25
      //
 26



      DEFENDANTS’ MOTION TO DISMISS            14
      Case No. 2:20-CV-8708
Case 2:20-cv-08708-DMG-PD Document 15 Filed 10/30/20 Page 15 of 15 Page ID #:385




  1 III. CONCLUSION
  2         For all of the foregoing reasons, Defendants request dismissal with
  3 prejudice of Plaintiff’s Fourth Cause of Action under the ACPA.
  4
                                              LOZA & LOZA LLP
  5 Dated: October 30, 2020
  6
  7                                                  Mike Rodenbaugh
  8                                          Attorneys for SiteTools, Inc. and Philip
  9                                          Ancevski
 10
 11

 12
 13
 14
 15                          CERTIFICATE OF SERVICE
 16         I hereby certify that on October 30, 2020, I electronically filed the
 17 foregoing with the Clerk of the Court by using the CM/ECF system which will
 18 send notice of electronic filing to all parties at the email addresses on file with
 19 the Clerk of Court.
 20
                                             By: /s/ Marie Richmond
 21                                          Marie E. Richmond (292962)
 22
 23
 24
 25
 26



      DEFENDANTS’ MOTION TO DISMISS          15
      Case No. 2:20-CV-8708
